Citation Nr: 1550861	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of 30 percent for residuals of shell fragment wounds (SFW's) of the right forearm with a scar on the medial third ulnar side and tender volar scar with small retained foreign bodies of the right wrist.

5.  Entitlement to an evaluation in excess of 10 percent for residuals of a muscle injury due to SFW's of the right thigh, including two SFW scars and two donor site scars.

6.  Entitlement to an evaluation in excess of 10 percent for a painful right thigh scar associated with the residuals of a muscle injury due to SFW's of the right thigh.

7.  Entitlement to a compensable evaluation for a left thigh scar due to SFW's.  

8.  Entitlement to a compensable evaluation for a right forearm scar due to SFW's.

9.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The above issues have been timely appealed by the Veteran and certified to the Board in two December 2014 Certification of Appeals, VA Forms 8.  The Veteran testified at a Board hearing before the undersigned in June 2015; a transcript of that hearing is associated with the claims file.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Initially, regarding the bilateral hearing loss claim, the Veteran's last VA audiological examination of that claimed disability was in April 2010.  In that examination, the Veteran's left ear was noted as having a hearing loss disability under 38 C.F.R. § 3.385; however, his right ear did not have hearing acuity loss at that time which equated to a hearing loss disability under 38 C.F.R. § 3.385.  In his June 2015 hearing, the Veteran generally averred that his tinnitus and hearing loss were worse.  Moreover, the Board notes that it is unable to currently assess whether the Veteran has a current right ear hearing loss disability given that the most recent data as to that issue is over 5 years old at this time.  

Accordingly, the Board finds that a remand is necessary in order to obtain a new VA audiological examination which addresses the current severity of the Veteran's right ear hearing acuity loss, and whether such hearing acuity loss now equates to a hearing loss disability under VA law. 

In light of the need to remand the right ear hearing loss claim that may potentially generate additional relevant evidence with respect to the claimed left ear hearing loss and tinnitus claims, the Board finds that those issues are intertwined with the remanded right ear hearing loss claim and must also be remanded at this time.  

Likewise, with respect to the Veteran's other increased evaluation claims on appeal-particularly his PTSD, right forearm muscle injury, malaria, and right thigh muscle injury claims-in his June 2015 hearing, the Veteran generally averred that those disabilities were worse since his last VA examination, which the Board notes were in 2010, over 5 years ago.  Finally, the Veteran and his representative strenuously objected in the June 2015 hearing to the evaluations he has been assigned, arguing that the muscle injuries and scarring evaluations on appeal did not contemplate any associated neurological symptoms associated with those disabilities.  The Veteran and his representative essentially argued in the June 2015 hearing that the previous VA examinations were therefore inadequate.

In light of the Veteran and his representative's statements and arguments during his hearing, as well as the significant amount of time since his last VA examination of his PTSD, right forearm muscle injury, right forearm scar, right thigh muscle injury, painful right thigh scar, left thigh scar, and malaria, the Board finds that those claims must be remanded at this time in order to obtain new VA examinations that adequately assess the current severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
 
On remand, the Veteran should be asked to identify any private or VA treatment that he may have had since he filed his claims of service connection and increased evaluation in 2006; any identified records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for the issues on appeal since February 2006 which is not already of record.  

The Veteran should specifically indicate whether he has had treatment at any VA Medical Center, particularly Battle Creek VA Medical Center, since February 2006.  He should also indicate whether he has any ongoing treatment with Southwest Regional Rehabilitation Center since 2007.

After securing the necessary releases, the AOJ should attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA audiological examination in order to determine whether any demonstrated bilateral hearing impairment and/or tinnitus are related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing for VA purposes.

The examination report should also discuss the Veteran's complaints of hearing loss and tinnitus and their impact on his activities of daily living and occupational functioning.  

The examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during, and after military service.  

For any hearing impairment for VA purposes identified, and for any tinnitus found, the examiner should opine whether such disorders more likely, less likely, or at least as likely as not (50 percent or greater probability) were caused by or are otherwise related to military service, to include any noise exposure therein.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA infectious disease examination to determine the current nature and extent of his malaria.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Blood smear testing should be conducted, as well as any other tests deemed necessary.  The results of all diagnostics should be reported in detail.  The report should clearly indicate that blood smear (or equivalent) testing was accomplished.

If active malaria is not found, the examiner should discuss the lay evidence of regarding claimed residual symptomatology of malaria indicated by the Veteran, particularly in his June 2015 hearing.  Such evidence generally appears to be assertions of having "the flu" or "flue-like symptoms" in the spring and fall, particularly when others are not experiencing sickness and experiencing these symptoms more often than other people.  The examiner should discuss whether it is at least as likely as not that such asserted symptoms are residuals of the Veteran's malaria.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability.  The impact of the psychiatric disability on the Veteran's ability to work should be explained.

5.  Schedule the Veteran for a comprehensive VA examination with an appropriate physician in order to determine the current severity of his residuals of SFW's of the right forearm with a scar on the medial third ulnar side and tender volar scar with small retained foreign bodies of the right wrist, residuals of a muscle injury due to SFW's of the right thigh, including two SFW scars and two donor site scars, painful right thigh scar, left thigh scar, and right forearm scar disabilities.  

The claims folder, including the electronic file, must be made available to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should address the following:  

(a) Right Forearm SFW's: The examiner should address any muscle injury of the right hand and wrist and any symptomatology associated with that impairment.  The examiner should note the Veteran's dominant hand, and opine whether his muscle injury of Group VII is slight, moderate, moderately severe, or severe in nature.  

The examiner should also conduct range-of-motion testing of the Veteran's right hand and wrist and provide commentary regarding functional losses, including those due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for all range of motion testing.

The examiner should additionally address any neurological impairment of the Veteran's right hand and wrist, as appropriate.  

It should be specifically noted whether the effects of muscle damage in any way differ from limitation of motion of the right hand and wrist and/or any neurological impairment thereof.  

Finally, the examiner should perform an examination of any scarring associated with of the Veteran's right forearm SFW's injuries, identifying all functional deficits caused by that scarring.  The number of scars-including the medial third ulnar side and tender volar scar of the right wrist, as well as the separately service-connected scarring of the right arm-affecting the Veteran's right arm should be noted, and it should also be noted whether any scars found are painful or ulcerated.  The size of any scars found should also be identified.  
	
(b) Right Thigh SFW's/Donor Sites: The examiner should address any muscle injury of the right thigh and any symptomatology associated with that impairment.  The examiner should opine whether his muscle injury of Group XIII is slight, moderate, moderately severe, or severe in nature.  

The examiner should also conduct range-of-motion testing of the Veteran's right thigh and provide commentary regarding functional losses, including those due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for all range of motion testing.  

The examiner should additionally indicate whether there is any right femur impairment related to the Veteran's SFW's of the right thigh and donor sites and/or which has been caused by the muscle injury thereof.  The examiner should note whether there is malunion of the Veteran's femur with a slight, moderate, or marked hip disability as a result thereof; whether there is nonunion of the femur, or whether there is a fracture of the surgical neck (false flail joint) or shaft or anatomical neck of his right femur.

The examiner should additionally address any neurological impairment of the Veteran's right thigh, as appropriate.  

It should be specifically noted whether the effects of muscle damage in any way differ from limitation of motion of the right thigh and/or any neurological impairment thereof.  

Finally, the examiner should perform an examination of any scarring associated with of the Veteran's right thigh SFW's and donor site, identifying all functional deficits caused by that scarring.  The number of scars-including the two SFW scars and two donor site scars, as well as the separately service-connected painful scarring of the right thigh-affecting the Veteran's right thigh should be noted, and it should also be noted whether any scars found are painful or ulcerated.  The size of any scars found should also be identified.  

(c) Left Thigh Scar: The examiner should additionally perform an examination of the Veteran's left thigh SFW's scarring, identifying all functional deficits caused by those scars.  The number of scars affecting the Veteran's left thigh should be noted, and it should also be noted whether any scars found are painful or ulcerated.  The size of the scar should also be identified.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus, and increased evaluation claims for the Veteran's service-connected PTSD, malaria, residuals of SFW's of the right forearm with a scar on the medial third ulnar side and tender volar scar with small retained foreign bodies of the right wrist, residuals of a muscle injury due to SFW's of the right thigh, including two SFW scars and two donor site scars, painful right thigh scar, left thigh scar, and right forearm scar disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




